Case 1:20-cv-20403-MGC Document 10-1 Entered on FLSD Docket 03/06/2020 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA



   BLUEPRINT IP SOLUTIONS, LLC,

          Plaintiff,                                        CASE NO. 1:20-CV-20403-MGC

   v.                                                              PATENT CASE

   BANKUNITED, INC.,                                         JURY TRIAL DEMANDED

          Defendant.


        [PROPOSED] ORDER GRANTING BANKUNITED, INC.’S RULE 12(b)(6) MOTION
                  TO DISMISS FOR FAILURE TO STATE A CLAIM AND
                      INCORPORATED MEMORANDUM OF LAW

           Having carefully considered Defendant BankUnited, Inc.’s Rule 12(b)(6) Motion to

   Dismiss for Failure to State a Claim, this Court GRANTS the motion. The Asserted Patent is
   invalid under 35 U.S.C. § 101 as directed to ineligible subject matter, and Plaintiff accordingly
   has failed to state a claim upon which relief can be granted.

           IT IS HEREBY ORDERED THAT Plaintiff’s Complaint is dismissed with prejudice
   pursuant to Fed. R. Civ. P. 12(b)(6).

           IT IS SO ORDERED.
           Dated: ___________________, 2020.




                                                        United States District Judge




   {00325310.DOC }                                      1
